     Case 3:20-cv-00268-BEN-MSB Document 17 Filed 07/22/20 PageID.217 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    HARLAN ZABACK, individually and on                 Case No.: 3:20-cv-00268-BEN-MSB
      behalf of all others similarly situated,
12
                                        Plaintiff,       ORDER DENYING REQUEST TO
13                                                       FILE DOCUMENTS UNDER SEAL;
      v.
14
                                                         [ECF No. 3]
      KELLOGG SALES COMPANY,
15
                                      Defendant.
16
17
18
           Before the Court is Defendant’s Motion to File Documents Under Seal. Pursuant
19
     to Federal Rule of Civil Procedure 26(c), Defendant requests the Court seal the precise
20
     retail sales of the product at issue in this action. (Mot. to File Docs. Under Seal, ECF No.
21
     3). The Court finds the pleadings sufficiently establish the Court’s subject matter
22
     jurisdiction over this case. Moreover, Defendant’s justifications for sealing the
23
     Declaration are inadequate. For the reasons set forth below, the Motion to File Under
24
     Seal is DENIED.
25
           “Historically, courts have recognized a ‘general right to inspect and copy public
26
     records and documents, including judicial records and documents.’” Kamakana v. City
27
     and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir.2006) quoting Nixon v. Warner
28

                                                     1
                                                                             3:20-cv-00268-BEN-MSB
     Case 3:20-cv-00268-BEN-MSB Document 17 Filed 07/22/20 PageID.218 Page 2 of 2



 1   Communs., Inc., 435 U.S. 589, 597 & n. 7 (1978). There is “a strong presumption in
 2   favor of access to court records.” Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122,
 3   1135 (9th Cir.2003); see also Kamakana, 447 F.3d at 1178–79. “A party seeking to seal
 4   a judicial record then bears the burden of overcoming this strong presumption by meeting
 5   the compelling reasons standard. That is, the party must articulate compelling reasons
 6   supported by specific factual findings ... that outweigh the general history of access and
 7   the public policies favoring disclosure, such as the public interest in understanding the
 8   judicial process.” Kamakana, 447 F.3d at 1178–79 (citations and quotation marks
 9   omitted). This presumption can be overcome “only by an overriding right or interest
10   ‘based on findings that closure is essential to preserve higher values and is narrowly
11   tailored to serve that interest.’” Oregonian Publishing Co. v. United States District Court,
12   920 F.2d 1462, 1465 (9th Cir.1990) quoting Press-Enterprise Co. v. Superior Court, 446
13   U.S. 501, 510 (1985).
14         The Court has reviewed Defendant’s Motion to Seal and does not find the
15   compelling reasons to justify sealing the Declaration concerned are present. While the
16   Declaration contains a single sales figure, it does not contain other “confidential business
17   materials…marketing strategies…product development plans, unused prototypes, [or]
18   detailed testimony regarding the same” that would help Defendant override the strong
19   presumption in favor of access to court records. Bauer Bros. LLC v. Nike, Inc., 2012 WL
20   1899838, at *2 (S.D. Cal. May 24, 2012).
21         Accordingly, Defendant’s motion is DENIED. The Clerk shall file the unredacted
22   version of the Declaration contained in ECF No. 1, Exhibit 3, lodged at Doc. No. 4, in the
23   public record. Defendant has five days to withdraw the unredacted version of the
24   Declaration or it shall be filed in the public record in accordance with this Order.
25         IT IS SO ORDERED.
26
     DATED: July 22, 2020                          _________________________
27
                                                   Hon. Roger T. Benitez
28                                                 United States District Court

                                                   2
                                                                              3:20-cv-00268-BEN-MSB
